Citation Nr: 1539560	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1955 to February 1958.

This appeal comes before the Board of Veterans Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington under temporary jurisdiction from the RO in Los Angeles, California. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Los Angeles.  A transcript of the hearing is associated with the record. 

In April 2014, the Board denied the instant claim.  The Veteran subsequently appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In February 2015, the Board remanded the instant matter.

This appeal is being processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that they are duplicative of the documents contained in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: bilateral hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and hypertrophy of the tonsils, rated as noncompensably disabling.  His combined disability rating is 50 percent.

2. The Veteran's combined disability rating does not meet the statutory requirements for a TDIU.

3.  The competent evidence on the question of whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his various service-connected disabilities, including his residuals of a hearing loss and tinnitus is, at least, in relative equipoise.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board notes that as its decision to grant the Veteran's claim for a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

The Veteran served as a peacetime U.S. Army paratrooper and armored vehicle crewmember.  His duties were consistent with exposure to high levels of noise from large caliber guns.  He contended in his November 2006 claim, in statements in August 2005, December 2005, January 2006, July 2007, February 2009, and in testimony at his Board hearing that he is unable to secure or follow all forms of substantially gainful employment because of his service-connected disabilities, particularly because his service connected bilateral hearing loss and tinnitus imposed safety concerns.  He has also asserted that his hearing aids, while somewhat helpful, are itchy and cause headaches, and therefore, he does not wear them continuously.  See, e.g., March 2013 Board Hearing transcript.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has the following service-connected disabilities: bilateral hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and hypertrophy of the tonsils, rated as noncompensably disabling.  Even when the hearing loss and tinnitus disabilities are combined, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) throughout the course of the appeal.

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Id.  In this case, the Board did refer this case for extra-schedular consideration in its February 2015 remand. 

The issue then is whether the Veteran's service connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).   For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). In In adjudicating claims for TDIU, a total rating may be assigned where the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §4.16(a).   "Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Although the VA is expected to give full consideration to the effect of combinations of disability, neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert.  Applicable regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.

In statements dated in August 2005, December 2005, January 2006, July 2007, February 2009, and during a March 2013 Board hearing, the Veteran reported that he experienced significant difficulty understanding conversations in person and on the telephone, television programs, and instruction in a classroom since his exposure to noise from heavy weapons in service.  Although he reported no lost time from work, he noted that he was unable to advance his 10th grade education and obtain a high school diploma because he could not understand the teachers.  He reported that he successfully worked for 40 years in furniture manufacturing as an upholsterer, manufacturing supervisor, and instructor.  He reported that he was terminated from his last job in approximately 1997 because of safety reasons because he could not understand conversations including those with trainees.  He further reported that he had several job interviews but was not hired because of his medical history including hearing deficits.  He did not identify the potential employers or the nature of the position he sought. 

In a November 2006 claim, the Veteran reported that he last worked as a manufacturing supervisor in 1997, that he left that position because of his hearing disability, and that he had not tried to obtain employment.  In response to RO requests, the Veteran submitted one report from a former employer but not from his last long term employment ending in 1997.  In February 2007, an unidentified employer reported that the Veteran worked as a shipping clerk from March to September 1998 but could not work for unspecified safety reasons because of complaints of difficulty hearing.  The employer did not note any concessions made by reason of age or disability or explain the nature of safety hazards imposed on the duties of a clerk with difficulty hearing conversation.

In a January 2001 Social Security Administration decision, an Administrative Law Judge (ALJ) noted that the Veteran applied for disability benefits in October 1998 asserting the following disabilities: hearing loss, gout, irregular heartbeat, and pain in the arms, shoulders and fingers.  The ALJ determined that the Veteran had severe impairment from elbow pain, gout, cervical spine disease, degenerative joint disease of the left shoulder, and cardiovascular disease post myocardial infarction.  A medical examiner found that the Veteran was unable to perform the bending and lifting work of an upholsterer. The ALJ did not mention hearing loss as a contributor to the award of disability benefits.  However, the ALJ noted that the Veteran had a limited education and was semi-skilled but that the skills were not readily transferable to light or sedentary work.  The ALJ did not address the supervisory or clerical aspects of the Veteran's previous employment. 

The Veteran submitted the results of nine audiometric examinations from 1996 to 2009.  The Veteran consistently reported that he could hear sounds but could not understand speech.  All examinations showed no organic ear deficits. Testing through 2006 showed bilateral puretone thresholds from 70 degrading to 100 decibels at frequencies of 3000 Hz and higher.  During the Veteran's period of employment in May 1996 and February 1998, speech recognition scores were from 96 to 88 percent.  The results remained approximately the same in testing in May and July 2003 when examiners noted that the Veteran did not use hearing aids but recommended that he do so.  Speech recognition was 75 percent bilaterally in August 2004, 80 and 84 percent in October 2005, and 64 and 52 percent in August 2006.  The Veteran reported that he had been told previously that hearing aids would not help his disability and that the devices provided by VA for the past year had only minimal benefit and caused headaches.  Bilateral tinnitus also interfered with understanding speech according to the Veteran's reports.

In an October 2006 examination, a private audiologist noted that the Veteran was unable to wear his digital hearing aids.  In April 2009, audiometric tests showed bilateral puretone thresholds from 60 to 110 decibels at all frequencies with severe loss at frequencies about 2000 Hz.  Speech recognition was 52 and 48 percent.  The examiner recommended the use of hearing aids on a daily basis.  In May 2009, a private ear, nose, and throat physician also recommended the use of hearing aids.

The Veteran underwent VA examinations on at least five occasions from August 2002 to June 2013.  Audiometric test results were substantially the same as measured by private examiners.  In January 2006, a VA examiner noted the Veteran's report that he had not used hearing protection or hearing aids during his working years and had not lost time from work but had received VA hearing aids four months earlier.  In October 2007, a VA examiner noted speech recognition of 32 and 24 percent and that the Veteran did not wear the hearing aids because of headaches.  The examiner reprogrammed the devices and ordered new devices using different technology.  In April 2009, an examiner noted improvement in speech recognition of 92 percent bilaterally.  The Veteran reported that he used hearing aids only in public because they could be too loud. 

During the May 2013 Board hearing, the Veteran testified that he had been in the furniture business all his life and for the last 10 years had taught others how to make furniture and made sure that orders went out.  He stated that his disability had prevented him from going to school and learning before the time of computers.  He further stated that at the time he ceased work, he was unable to give instructions and understand questions from his trainees, referring to this difficulty as a safety concern.  He stated that his hearing aids help more than without them but "not that much."  He testified that he was interviewed for several jobs in the furniture business but was not hired.  Regarding VA vocational rehabilitation, he stated that he was not offered employment training but was "set up at home" with a computer so that he could interact with others and that it was a "big help."  The Veteran displayed an ability to hear speech by his representative and the presiding VLJ in the quiet hearing room although the Veteran may have been using hearing aids at the time.

A May 2015 VA Social and Industrial Survey found that the Veteran's expressive and receptive communication ability was within normal limits.  It also noted the Veteran's reports of retiring early, at age 61, due to hearing loss, that he had missed work because of knee and ankle pain and that he had attempted to obtain other work but was precluded from other employment due to his age and medical history.  He also reported that his hearing problems had limited his social activity and that he had difficulty hearing conversations.
In a July 2015 Memorandum, the Director of Compensation Service determined that a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b).  The Memorandum noted that the Veteran's education and employment background and that the VA Vocational Rehabilitation had found that the Veteran did not have sufficient transferable skills for competitive employment in an August 2008 evaluation.  In addition, this Memorandum referenced a May 2015 Social Work and Industrial Survey that found that the Veteran demonstrated expressive and receptive communication skills.  The Director of Compensation Service was determined that the evidence did not show that the Veteran was unable to secure and follow all forms of substantially gainful employment due to the service-connected hearing loss and that entitlement to a TDIU on an extraschedular basis due to the service-connected was denied.

Turning to the question of whether the Veteran is unable to secure or follow any form of substantially gainful occupation due to his service-connected disabilities, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

The first set of such opinions is reflected in the October 2007 private opinion and the September 2008 Vocational Rehabilitation Closure Statement.  The October 2007 opinion from Dr. C. S. indicates that the Veteran was not employable due to his moderate to profound hearing loss with poor speech discrimination skills, hearing deficits, intolerance to hearing aids and advanced age of 69.  The VA Vocational Rehabilitation Closure Statement reflects the Veteran's reports that his limitations arising from his service connected disabilities do affect his ability to engage in competitive employment because he has had numerous problems related to safety due to communication difficulties.  The Vocational Rehabilitation Specialist indicated that the Veteran had an employment handicap in that his service connected disabilities contributed in substantial part to the vocational impairment.  It further indicated that the Veteran had not overcome the disability limitations such that he has been able to prepare for, obtain, or maintain suitable and gainful employment consistent with his skills, aptitudes and abilities, or appropriate to the service connected disabilities.  The Vocational Rehabilitation Specialist determined that the failure to obtain suitable employment was not within the Veteran's control because his skills are limited and he did not have the skills needed to obtain suitable employment.  Lastly, it was determined that the local job market did not offer a reasonable opportunity for suitable employment for someone with the Veteran's transferable vocational skills.  Further, because of communication difficulties due to his service-connected disabilities and limited transferable skills, it was determined that return to work services were not feasible.  The Board notes that this document is internally dated both in July 2008 and September 2008.

The second set of such opinions is reflected in a June 2013 VA examination report.
A June 2013 VA examiner opined that the Veteran would not be able to perform occupational duties that would pose a threat to safety such as aircraft pilot or police officer but that the Veteran would be able to perform duties in "management."  No rationale for this opinion was provided. 

Moreover, although the Director of Compensation Service found that entitlement to a TDIU on an extraschedular basis was not warranted, the Board still has the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability after referral to the Director of Compensation Service.  See Bowling, 15 Vet. App. at 1.  See also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."); Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (per curiam) (finding that the Board erroneously relied upon the determination of the Director of Compensation Service as evidence, rather than merely "the de facto decision of the agency of original jurisdiction," subject to de novo review).  Moreover, it appears that the incorrect standard was applied when considering the Veteran's entitlement to a TDIU.  The Director of Compensation determined that the evidence did not show that the Veteran was unable to secure and follow all forms of substantially gainful employment rather than determine whether the Veteran was able to obtain and maintain substantially gainful employment that was consistent with education, special training and previous work experience.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render unable to secure and follow a substantially gainful occupation.   The Veteran's treatment records clearly indicate chronic hearing impairments.  While the Veteran does have a long history of successful employment, his hearing loss and tinnitus render him unemployable in his career field, namely furniture manufacturing.  Additionally, while the Veteran has sought vocational training, VA's Vocational Rehabilitation determined that it was not feasible for the Veteran to return to work services due to communication difficulties from his service connected disabilities and his limited transferable skills and that the Veteran's failure to obtain suitable employment was not within his control due to his limited skills.  Therefore, the Board finds that such evidence, collectively, indicates that the Veteran's service connected prevents him from obtaining and maintaining gainful employment.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met. 


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


